United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2298
                                   ___________

United States of America,              *
                                       *
            Plaintiff - Appellee,      *
                                       * Appeal from the United States
      v.                               * District Court for the District
                                       * of Minnesota.
Jose Antonio Alapizco-Rojas, also      *
known as Simon Espinoza Lopez,         *    [UNPUBLISHED]
                                       *
            Defendant - Appellant.     *
                                  ___________

                             Submitted: August 27, 2004
                                 Filed: July 22, 2005
                                  ___________

Before MELLOY, LAY, and COLLOTON, Circuit Judges
                           ___________

PER CURIAM.

       We issued an initial opinion in this matter on August 12, 2004, summarily
rejecting Mr. Alapizco-Rojas’s claims on appeal and granting appointed counsel
permission to withdraw. We then identified a potentially non-frivolous issue, vacated
our August 12, 2004 opinion, and directed appointed counsel to consult with Mr.
Alapizco-Rojas regarding the possibility of raising claims under Blakely v.
Washington, 124 S. Ct. 2531 (2004).

      Subsequently, the Supreme Court issued its opinion in United States v. Booker,
125 S.Ct 738 (2005), making Blakely applicable to the federal Sentencing Guidelines
and effectively rendering the Guidelines advisory. Also, our court decided United
States v. Pirani, 406 F.3d 543 (8th Cir. 2005), explaining the standards for
preservation and review of Booker errors in pending cases. Under Pirani, an
unpreserved Booker error does not warrant reversal unless the defendant can prove
that the district court would have imposed a more favorable sentence had it not
treated the Guidelines as mandatory. Pirani, 406 F.3d at 553.

        Applying this authority to Mr. Alapizco-Rojas’s case, we find no preserved
error, review only for plain error, and find no plain error that would warrant relief.
Mr. Alapizco-Rojas pled guilty to one count of conspiracy to possess and distribute
over 500 grams of methamphetamine. The district court found the applicable
Guidelines range to be 135-168 months and imposed a sentence of 135 months.
Under Pirani, a sentence at the bottom of the Guidelines range, without more, is
insufficient to demonstrate prejudice and warrant relief. Id. There is nothing else in
the record to suggest that the district court would have imposed a lesser sentence had
it not treated the Guidelines as mandatory.

      Regarding the other issues Mr. Alapizco-Rojas raises on appeal, we reinstate
our opinion of August 12, 2004, affirming the district court and granting counsel’s
motion to withdraw. Counsel is again reminded of the requirements of Part V of our
Amended Criminal Justice Act Plan as set forth in our earlier opinion.
                      ______________________________




                                         -2-